The appellant seeks to quash the indictment or in the alternative to transfer it to the Juvenile and Domestic *Page 32 
Relations Court of Hudson County. The appeal must be dismissed because the record shows no final judgment in the Supreme Court but merely a dismissal of the writ in question. State v.Ireland, 127 N.J. Law 558 (E.  A. 1942).
However, we examined the case upon its merits and have concluded that it is controlled by In re Mei, 122 N.J. Eq. 125 (E.  A. 1937).
The appeal is dismissed.
For dismissal: Chief Justice VANDERBILT and Justices CASE, HEHER, OLIPHANT, WACHENFELD, BURLING, and ACKERSON — 7.
Opposed: None.